EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Application and Claims Status
Applicant’s amendment and respond filed on 12/30/2021 are acknowledged and entered.

Claims 1-25 were pending.  In the amendment as filed, applicants have amended claims 1 and 15; and cancelled claim 4.  No claims have been added.  Therefore, claims 1-3 and 5-25 are currently pending. 

Claims 5-8, 10, 16-18, 20, 21, 23 and 24 are drawn to non-elected species and/or inventions, wherein the election was made without traverse in the reply filed on 08/17/2020 in respond to the restriction and/or species election requirements mailed on 02/25/2020, and thus, 

Claims 1-3, 9, 11-15, 19, 22, and 25 are allowable. Claims 5-8, 10, 16-18, 20, 21, 23 and 24 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species for (a) a type of formulations; (b) a type of mammals; and (c) a type of muscle conditions, as set forth in the Office action mailed on 02/25/2020, is hereby withdrawn and claims 5-8, 10, 16-18, 20, 21, 23 and 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 12/30/2021 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 16, 2022